Appeal by claimant from a decision of the Unemployment Insurance Appeal Board. For some years claimant had worked as a forelady in millinery shops and worked for seven years for *726her last employer, receiving at the time of her separation from employment in April, 1950, $70 a week. She filed for unemployment insurance benefits and received twenty-six benefit checks. On July 2, 1951, the commencement of the new benefit year, she filed a continued claim and a short time later she was subjected to two interviews directed toward her own efforts to find employment. She said she had answered ads in one newspaper and had been in touch with “ friends who may have connections ”. The referee has found that claimant has not made diligent efforts in good faith to find employment; that what she did was a token effort and ruled her unavailable for employment. The board affirmed the referee and we regard its judgment to be fairly sustained by the record. Decision of the Unemployment Insurance Appeal Board affirmed, without costs. Foster, P. J., Brewster, Bergan and Halpern, JJ., concur.